692 S.E.2d 392 (2010)
STATE of North Carolina
v.
Jamie Antwon MITCHELL.
No. 158P09-2.
Supreme Court of North Carolina.
January 28, 2010.
James Antwon Mitchell, pro se.
Lars F. Nance, Assistant Attorney General, for State of NC.
Prior report: 194 N.C.App. 705, 671 S.E.2d 340.

ORDER
Upon consideration of the petition filed on the 12th of November 2009 by Defendant in this matter for of Certiorari Under G.S. 15A-1444, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."